By the Court, Wallace, C. J.:
Conceding that the deposit of the redemption-money in the hands of the sheriff by Wade defeated the authority of the sheriff to deliver the deed to Wilson, Wade’s subsequent withdrawal of the redemption-money operated as to Wade, and as to the appellant, claiming through him by subsequent conveyance, to restore the necessary authority to the sheriff, and to ratify the precedent delivery of the deed by the latter. In delivering the deed, the sheriff acted as the agent of Wade, the execution defendant, and a present want of authority might, as in other cases, be supplied by the subsequent ratification of the principal. Wade, or his grantee, cannot, in view of the subsequent withdrawal of the redemption-money (even though accompanying it with the protest which he made), come now to say that the sheriff had not the requisite authority to deliver the deed, and by this means not only appropriate the redemption-money but retain the land also.
Judgment and order affirmed.
Mr. Justice Rhodes did not express an opinion*